JUDGMENT

MUSGRAVE, Judge:
The above-captioned action was stayed pending this Court’s resolution of Cricket Hosiery, Inc. v. United States, Court Number 03-00533. On April 24, 2006, the Court issued a final judgment dismissing that action. See Cricket Hosiery, Inc. v. United States, 30 CIT _, 429 F. Supp. 2d 1338 (2006). On December 8, 2006, the Court ordered that “plaintiff shall, within 30 days of the date of this Order, show cause why this action should not be dismissed for lack of prosecution.” To date, plaintiff has not come forward with any reason why this action should not be dismissed. Therefore, pursuant to United States Court of International Trade Rule 41(b)(3), it is hereby
ORDERED that this action is dismissed for lack of prosecution.